Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 8 July 2022.
The application has been amended as follows: 
Please change the claim 37 to: 

An apparatus comprising: a switched-capacitor converter including an input node to receive an input voltage and an output node to output an output voltage. switching of multiple switches in the switched-capacitor converter converting the input voltage into the output voltage: a controller operative to monitor the output voltage and control states of the multiple switches to produce the output voltage depending on a magnitude of the monitored output voltage with respect to a threshold value during startup of the switched-capacitor converter; wherein the threshold value is less than a target magnitude of the output voltage reached after completion of the startup of the switched-capacitor converter: and wherein the controller is operative to, responsive to a condition in which the magnitude of the monitored output voltage is less than the threshold value while continuously ramping up of the magnitude of the output voltage from an initial magnitude to the target magnitude, control the multiple switches to limit a magnitude of input current to the input node with respect to an input current threshold level; therein tie initial magnitude is less titan the threshold value.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-3,5-6,8-20,22-23,26-31 and 34-37 are allowed.  
Claims 1-3,5-6,8-20,22-23,26-31 and 34-37; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the controller is further operative to implement multi-mode operation of the switched- capacitor converter during the startup of the switched-capacitor converter in which the output voltage is ramped to a target output voltage, the multi- mode operation including a first mode and a second mode; wherein the controller is operative to: i) in the first mode, during first conditions in which the output voltage is detected as being below the a-threshold value, produce first control signals driving the multiple switches, the first control signals being of a fixed pulse width and fixed switching frequency; and ii) in the second mode, during second conditions in which the output voltage is detected as being above the threshold value, ramp up a magnitude of the pulse width of second  control signals driving the multiple switches, and ramp down a magnitude of a switching frequency of the second control signals driving the multiple switches

Claim 11: wherein the controller is further operative to implement multi-mode operation of the switched- capacitor converter during the startup of the switched-capacitor converter in which the output voltage is ramped to a target output voltage, the multi- mode operation including a first mode and a second mode; wherein the controller is operative to: i) in the first mode, during first conditions in which the output voltage is detected as being below the a-threshold value, produce first control signals driving the multiple switches, the first control signals being of a fixed pulse width and fixed switching frequency; and ii) in the second mode, during second conditions in which the output voltage is detected as being above the threshold value, ramp up a magnitude of the pulse width of second  control signals driving the multiple switches, and ramp down a magnitude of a switching frequency of the second control signals driving the multiple switches

Claim 14: further comprising: implementing multi-mode operation of the switched-capacitor converter during the startup of the switched-capacitor converter in which the output voltage is ramped to a target output voltage, the implemented multi-mode operation including a first mode and a second mode in which: i) the first mode includes producing first control signals driving the multiple switches, the first control signals being of a fixed pulse width and fixed switching frequency in response to detecting that the output voltage is below the a-threshold value; and ii) in the second mode, ramping up a magnitude of the pulse width of second  control signals driving the multiple switches, and ramping down a magnitude of the switching frequency of the second control signals driving the multiple switches.

Claim 37:  responsive to a condition in which the magnitude of the monitored output voltage is less than the threshold value while continuously ramping up of the magnitude of the output voltage from an initial magnitude to the target magnitude, control the multiple switches to limit a magnitude of input current to the input node with respect to an input current threshold level; therein tie initial magnitude is less titan the threshold value.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839